PER CURIAM.
After a jury trial, appellant was found guilty of sexual battery1 and lewd and lascivious battery.2 We find no double jeopardy violation. The appellant committed multiple sexual acts on the fourteen-year-old victim. The evidence supports a finding that there was a sufficient temporal break between at least two of the acts so as to have allowed appellant “to reflect and form a new criminal intent for each offense.” State v. Paul, 934 So.2d 1167, 1173 (Fla.2006); see also Schwenn v. State, 898 So.2d 1130 (Fla. 4th DCA 2005).
AFFIRMED.
PLEUS, LAWSON and EVANDER, JJ., concur.

. § 794.011(5), Fla. Stat. (2002).


. § 800.04(4), Fla. Stat. (2002).